The opinion of the court was delivered, May 11th 1869, by
Agnew, J.
A careful examination of the revised charters of the city of Reading, passed in 1861 and 1864, leads to the conclusion that the provision in the 41st section of the former and 44th section of the latter act, for a survey and plan of the city, is prospective in its operation on the power of the city to improve the grades of the streets. We think the court below erred, therefore, in instructing the jury that the revised charter suspended the power of the city to raise and grade Fifth street. The obvious purpose of the sections referred to, was to provide for a complete survey and plan of the city for its future government, including the widening and vacating of old streets, and alterations of their grades if necessary, and the location and grades of new streets. This survey was intended to be filed in a public office, in order to furnish a permanent record of the plan of the city, its streets and alleys, and their grades, and thus to give notice to citizens that they might govern themselves by it in the location of their buildings and improvement of their property. The work to be done by the city engineer was to be one of time and labor, requiring much consideration and reflection to finish and perfect it. He is to survey out and mark the lines of the streets, old and new, lay out their width and extent, and do everything necessary for a regular and convenient town plan, and for the distribution and discharge of the waters thereof, and to regulate the height, ascent and descent of the streets, gutters and footways. When all should be completed, he was required to make out duplicate drafts, and deposit one in the clerk’s office of the Court of Quarter Sessions. After notice, the court shall hear all objections, and determine any alterations. It is only after all this has been done, and the plan recorded in the clerk’s office, the law directs that “ thenceforth all the streets, avenues and highways, and the survey and regulations of the streets, avenues and highways, so filed and recorded, .shall be decreed and adjudged established and fixed.” Then it was, that the power to alter or deviate from the plan ceased, and the city was made liable for any injury arising from alterations or deviations authorized by councils.
That the revised charters were not intended to suspend the existing powers of the city over the streets and highways in use, is evident, not only from the prospective character of the city plan, which was without operation till its completion and final adoption, but from the clauses in the revised acts preserving these powers. The first section of the Act of 1861 and that of 1864 (not cited *239in the argument), provides, that the city of Reading “ shall have, exercise and enjoy, all the rights, immunities, powers and privileges, and shall be subject to all the duties and obligations now incumbent upon, and appertaining to said city as a municipal corporation.” This preserved to the city all its powers under its charter of 1847, except so far as modified by the revised acts. The repealing clause of the 58th section of the Act of 1861, and "62d section of the Act of 1864, is only, of all acts and parts of acts, inconsistent with this act. The revised acts themselves give all the enlarged powers of a city for its benefit, regulation and good government. The powers of the city over the streets for improvement, regulation, grading, &c., therefore continue, except so far as modified by the 41st and 44th sections of the respective acts. These sections are prospective in their operation, and are mere limitations of a power otherwise plenary. The limitation in each of these sections is upon the alteration or deviation from the regulation of the streets, avenues and highways, “ so as aforesaid established,” which implies, therefore, that the restriction does not take effect until the survey and plan are established. Beside the clauses of the revised acts referred to, there are others bearing strongly on this interpretation. The repealing section of both, provides, that “ the repeal of said acts shall not affect any act done or any right accruing or accrued, or established.” Also, that “ the ordinances now in force in said city shall continue in force so far as the same are not inconsistent with this act, until the same shall be repealed, altered or supplied, under the authority given to the councils of the said city.” Thus, the'ordinances under which the committee of highways and the street commissioner acted, and by which the appropriations were made to the work, were all preserved in full force, until, by the completion and final adoption of the survey and plan, they became superseded or modified so far as inconsistent with the provisions of the 41st and 44th sections referred to. The change, of the grade of Fifth street in 1863-4, was not an alteration or deviation from the city plan, for none then existed or had been established under the 41st and 44th sections.
The reason and necessity of the thing require this interpretation. It cannot be supposed the legislature intended to withdraw all the existing powers of the city over its streets before the plan became established. The 35th section of the Act of 1847 and 57th of the Act of 1861, forbid such an intention. By these sections all doubts are to be resolved favorably to the corporation in courts of law and equity. For these reasons we think the court below erred, and the judgment must be reversed, and venire de novo awarded.